Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 4/13/2022. Claims 21-40 are allowed and claims 1-20 are cancelled. Claims 21 and 36 are the independent claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render an obviousness of: receiving, at a controller, a delta file constructed based on comparisons of first dimensions of a first version of controller software and second dimensions of a second version of controller software, both the first dimensions and second dimensions comprising at least two of a source code dimension, a binary code dimension, or a map file dimension; storing, while the controller is operating, the delta file in a first location of a single memory of the controller while simultaneously executing a code segment of the current controller software stored in a second location of the single memory, wherein the delta file is stored in an additive manner adjacent to the current controller software in the single memory; and updating addresses associated with the single memory based on the delta file, without interrupting the execution of the code segment currently being executed and without modifying the code segment currently being executed, wherein the updating causes a software update to the current controller software, as required by the independent claims.

The prior art of record (Hufnagel et al. US PG Pub. 2015/0160940 A1, Herle et al. US 7,461,373, and Gorobets US PG Pub. 2007/0156998 A1) teaches that while a controller is operating, delta files/incremental updates/multidimensional delta file/etc. may be received at the controller, stored in next available memory of the controller while existing code is executed, and that addresses associated with the memory of the controller may be updated to correspond to the deltas of the delta file without interrupting execution of code currently being executed or modifying code currently being executed. However the prior art of record fails to render an obviousness of updating addresses associated with a single memory based on a delta file, without interrupting execution of a code segment currently being executed and without modifying the code segment currently being executed, wherein the updating causes a software update to current controller software, after the delta file is received at a controller, and, while the controller is operating, the delta file is stored in a first location of the single memory of the controller while simultaneously executing a code segment of the current controller software stored in a second location of the single memory, wherein the delta file is stored in an additive manner adjacent to the current controller software in the single memory; when the delta file is constructed based on comparisons of first dimensions of a first version of controller software and second dimensions of a second version of controller software, both the first dimensions and second dimensions comprising at least two of a source code dimension, a binary code dimension, or a map file dimension, as required by the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M SLACHTA/Examiner, Art Unit 2193